--------------------------------------------------------------------------------

Exhibit 10.2
 
June 1, 2011
 
 
Andrew J. Thomas
Craft Brewers Alliance, Inc.
929 North Russell Street
Portland, OR 97227


Dear Andy:
 
Subject:                   Employment
 
This letter sets forth our understanding about your employment as the President
of Commercial Operations of Craft Brewers Alliance, Inc. (the "Company"),
effective June 1, 2011.  This letter supersedes and replaces any prior offer
letter or other agreement regarding your employment by or consulting
relationship with the Company as of its effective date.
 
Your employment will be "at-will," which means you or the Company may end the
employment relationship at any time.  Our mutual agreement regarding your
salary, severance, and other benefits and obligations is set forth below.
 
Compensation and Benefits
 
Your annual base salary rate will initially be $300,000 (before standard tax
withholdings and other payroll deductions).  Your base salary level will be
reviewed annually for adjustment beginning January 1, 2012, by the Compensation
Committee of the Company's Board of Directors (the "Board"), with salary
adjustments, if any, generally made effective as of April 1.  In addition, you
are entitled to participate in all of the Company's employee benefit programs
for which you are eligible, including long-term incentive awards approved by the
Compensation Committee for executive officers from time to time.
 
You will be eligible for a yearly bonus payable following certification of the
Company's financial results for the prior fiscal year, such bonus to be approved
by the Compensation Committee.  The target amount of your bonus for the balance
of 2011 is 40% of your total salary accrued for the seven-month period ending
December 31, 2011.  All or a portion of such bonus may be conditioned upon
achieving certain performance targets approved by the Compensation Committee or
the Board.  You must remain employed through the payment date to be eligible for
a bonus.
 
 
 

--------------------------------------------------------------------------------

 
 
Andrew J. Thomas
May 27, 2011
Page 2
 
 
Severance
 
In the event that your employment with the Company is terminated by the Company
for any reason other than "for cause" or terminated by you due to "good reason,"
the Company will provide you with severance benefits for a period of time (the
"Severance Period") as follows:
 
Commencing on the day following termination, two weeks' severance will be
payable in accordance with the Company's normal payroll schedule for each full
year of service with the Company; provided that in no event shall the Severance
Period be less than six months or more than 12 months.  Severance will be
payable based on your weekly base salary rate in effect at the date of
termination.
 
In addition, the Company will promptly (in no event later than March 15 of the
calendar year after the year in which your employment terminated) make a cash
payment to you in an amount equal to 100% of your unused Paid Time Off ("PTO")
hours accrued through the date of termination in accordance with the provisions
of the Company's PTO Plan then in effect.
 
If you become entitled to severance benefits under this agreement, the Company
will also continue to provide you, for the Severance Period, the same health
benefits as were being provided to you at the time of termination; provided,
however, that such benefits shall terminate in the event you find new employment
with comparable health coverage.
 
For purposes of this letter, "for cause" means that (i) you have engaged in
conduct which has substantially and adversely impaired the interests of the
Company, or would be likely to do so if you were to remain employed by the
Company; (ii) you have engaged in fraud, dishonesty or self-dealing relating to
or arising out of your employment with the Company; (iii) you have violated any
criminal law relating to your employment or to the Company; (iv) you have
engaged in conduct which constitutes a material violation of a significant
Company policy or the Company's Code of Ethics, including, without limitation,
violation of policies relating to discrimination, harassment, use of drugs and
alcohol and workplace violence; or (v) you have repeatedly refused to obey
lawful directions of the Company's Board of Directors, including failing to
maintain your primary residence no further than 50 miles from the Company's
principal office within six months after the Board makes such a direction,
provided that such direction may not be made prior to January 1, 2013.
 
For purposes of this letter, "good reason" means the occurrence of one or more
of the following events without your consent: (a) a material reduction in your
authority, duties, or responsibilities as the Company's President of Commercial
Operations; or (b) a material reduction in the authority, duties, or
responsibilities of the person or persons to whom you report (including, if
applicable, a requirement that you report to a Company officer or employee
instead of reporting directly to the Company's Board of Directors); provided,
however, that "good reason" shall only be deemed to have occurred if: (i) within
90 days after the initial existence of the circumstances constituting "good
reason," you provide the Company with a written notice describing such
circumstances, (ii) the Company fails to cure the circumstances within 30 days
after the Company receives your notice, and (iii) you terminate your employment
with the Company and all the members of the Company's controlled group within 90
days of the date of your notice.
 
 
 

--------------------------------------------------------------------------------

 
 
Andrew J. Thomas
May 27, 2011
Page 3
 
 
For purposes of this letter, a termination of your employment will be deemed to
occur only when or if there has been a "separation from service" as such term is
defined in Treasury Regulation Section 1.409A-1(h).
 
If, during the Severance Period, you become employed or associated with a
brewing or other company that the Company determines, in its reasonable
discretion, is a competitor of the Company or the portion of Anheuser-Busch,
Inc.'s business relating to alcoholic beverages, your severance payments and
benefits under this letter agreement will terminate as of the effective date of
such employment or association.
 
The total amount of severance payments and other benefits (except benefits
described in Treasury Regulation Sections 1.409A-1(a)(5) or 1.409A-1(b)(9)(v))
provided to you pursuant to this letter agreement shall not exceed two times the
lesser of (i) the sum of your annualized compensation based upon your annual
salary in the year preceding the year in which your employment is terminated
(adjusted for any increase during that year that was expected to continue
indefinitely if your employment had not terminated) or (ii) the applicable
dollar limit under Section 401(a)(17) of the Internal Revenue Code for the
calendar year in which your employment is terminated.
 
The severance payments and other benefits under this letter are intended to be
exempt from the requirements of Section 409A of the Internal Revenue Code by
reason of all payments under this letter agreement being either "short-term
deferrals" within the meaning of Treasury Regulation Section 1.409A-1(b)(4) or
separation pay due to involuntary separation from service under Treasury
Regulation Section 1.409A-1(b)(9)(iii).  All provisions of this letter shall be
interpreted in a manner consistent with preserving these exemptions.
 
The Company will require you to execute an appropriate general release of claims
that you may have relating to your employment at the Company and termination of
your employment as a condition to your receipt of any severance payments or
other benefits other than those required by law or provided to employees
generally.  If such general release of claims is not executed within 30 days
following the date your employment with the Company is terminated, all severance
payments and other benefits payable after such 30-day period will be forfeited,
and you agree to repay any severance payments, and the value of other benefits,
paid to you during such period.
 
 
 

--------------------------------------------------------------------------------

 
 
Andrew J. Thomas
May 27, 2011
Page 4
 
 
Code of Conduct
 
By your signature below, you agree to comply with the Company's Code of Conduct
and Ethics as in effect from time to time, and to be subject to the Company's
policies and procedures in effect from time to time for senior executives of the
Company.
 
We look forward to having you as a member of our team for years to come.
 

   
Sincerely,
         
 
 
/s/Terry E. Michaelson
             
Terry Michaelson
      Chief Executive Officer           Acknowledged and Agreed:              
/s/ Andrew J. Thomas   Date: May 31                                          ,
2011   Andrew J. Thomas      

 
 

--------------------------------------------------------------------------------